Citation Nr: 1628960	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  00-13 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for chronic otitis media has been received.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to March 1955.

In October 1969, the RO denied the Veteran's claim for service connection for tinnitus and an ear disorder.  The Veteran appealed and the Board of Veterans' Appeals (Board) continued the denial in a decision dated in March 1971.

This appeal to the Board arose from a March 1999 rating decision in which the RO declined to reopen the Veteran's claims for service connection for chronic otitis media and for tinnitus, as well as denied the Veteran's claim of service connection for hearing loss.  In March 2000, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2000, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2000.

In August 2002, the Veteran testified during a Board video-conference hearing before an Acting Veterans Law Judge (VLJ); a transcript of that hearing is of record.

In April 2003, the Board undertook additional development of the claims under the provisions of 38 C.F.R. § 19.9 (2002) and Board procedures then in effect.  However, the provisions of 38 C.F.R. §19.9 essentially conferring upon the Board jurisdiction to adjudicate claims on the basis of evidence developed by the Board, but not reviewed by the RO, were later held to be invalid.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Hence, in November 2003, the Board remanded these matters (although mistakenly only one of the issues was listed on the title page) to the RO for completion of the requested development.  In a January 2007 supplemental SOC (SSOC), the Appeals Management Center (AMC) in Washington, D.C. continued to deny the claim for service connection for bilateral hearing loss.

In response to the Board's April 2007 letter apprising the appellant that the acting  VLJ who presided at his August 2002 hearing was no longer employed with the Board, and informing him of his right to another hearing, the Veteran indicated the following month that he wanted another hearing before a Veterans Law Judge at the RO.

In June 2007, the Board again remanded these matters to the RO for further action, to include scheduling another Board hearing at the RO and the issuance of an SSOC on the request to claims for service connection for chronic otitis media and tinnitus.  After accomplishing the requested action, the RO continued to deny the request to reopen claims for service connection for chronic otitis media and tinnitus (as reflected in a July 2007 SSOC) and returned these matters to the Board for further appellate consideration. 

In February 2008, the Veteran testified during a Board hearing before the undersigned VLJ at the RO; a transcript of that hearing is of record.  After the hearing, the Veteran submitted additional evidence, including definitions of different ear disorders and private medical records of treatment for his hearing, along with a waiver of initial RO consideration of the additional evidence.  

In March 2008, the Board reopened the Veteran's claim for service connection for tinnitus, but declined to reopen the Veteran's claim for service connection for otitis media, as well as denied service connection for tinnitus, and for bilateral hearing loss, on the merits.  The Veteran filed a motion for reconsideration in April 2008.  In July 2008, the Board found that the Veteran had not demonstrated that the Board decision contained obvious error, and denied the motion for reconsideration. 

The Veteran appealed the March 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, counsel for the Veteran and the VA Secretary filed a Joint Motion with the Court to partially vacate and remand the March 2008 decision based on failure to translate all medical records and argument from Spanish to English.  By Order dated in April 2009, the Court granted the Joint Motion, vacating the March 2008 decision, and remanding the matters on appeal to the Board for further proceedings consistent with the Joint Motion. 

In March 2010, the undersigned VLJ advanced this appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


In April 2010, pursuant to the directives in the Joint Remand, the Board obtained translation of the outstanding documents, and the translated documents were associated with the claims file.

In September 2010, the Board again remanded the matters on appeal for further evidentiary development.

As for the matter of representation, the Board notes that the Veteran was previously represented by Veterans of Foreign Wars of the United States (as reflected in VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, filed in August 2002).  However, in April 2010, the Veteran filed with the RO a power of attorney (as reflected in VA Form 21-22a, Appointment of Individual as Claimant's Representative, filed in April 2010) in favor of private attorney Kathy A. Lieberman.  The Board has recognized the change in representation.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file.  All such records have been reviewed.  



REMAND

Unfortunately, the Board finds that, due process deficiencies necessitate another remand of these matters, even though such will, regrettably, further delay an appellate decision.

The September 2010 remand directed the AOJ to, inter alia, arrange for the Veteran to undergo VA  examination.  The examiner was directed to offer an   opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus and, in offering that opinion with regard to tinnitus, the examiner was to consider the Veteran's assertions of continuity of tinnitus since service.  Further, after all development was completed, the AOJ was directed to adjudicate each claim on appeal in light of all pertinent evidence, to particularly include all evidence added to the claims file since the last adjudication. of these claims.

The Veteran was afforded a VA ears, nose and throat (ENT) examination in March 2011.  The examiner (a physician) provided an opinion as to the etiology of bilateral hearing loss.  However, regarding tinnitus, the examiner merely stated that "tinnitus is secondary to sensorineural hearing loss in the higher frequencies."  The examiner did not comment on the Veteran's assertions of continuity of symptomatology with regards to tinnitus.  On December 2014 VA examination, a VA audiologist provided an opinion addressing direct service connection based on consideration of all evidence.

Notably, however, in adjudicating the claims in a March 2016 SSOC, the AOJ failed to list and consider the March 2011 VA examination report.   Hence, all pertinent evidence was not considered in the AOJ's adjudication of the hearing loss and tinnitus claims.  

Furthermore, all records then considered by AOJ are not currently of record, and there are likely additional outstanding records (some of which may have existed at the time of the adjudication).  in March 2016 SSOC, the AOJ indicated that  outpatient treatment records from VA Caribbean Healthcare System dated from July 28, 2003, to December 19, 2014, were considered.  However, no VA treatment records are currently associated with the Veteran's electronic  claims file (in VBMS and Virtual VA), and records dated since 2014 -two years prior to the March 2016 adjudication-likely exist.  

Under these circumstances, a remand of all of the claims on appeal is warranted.   .  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2015).  See also Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon a veteran a right to compliance with the remand instructions);  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are generally deemed in the constructive possession of the agency).  

On remand, the AOJ should undertake appropriate to associate with the VBMS and/or Virtual VA file(s) the outpatient treatment records from VA Caribbean Healthcare System dated from July 28, 2003, to December 19, 2014 (identified as previously considered), and to obtain from that system  all pertinent, outstanding records of VA evaluation and/or treatment of the Veteran, dated since December 2014,following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

, While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should  give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other action deemed warranted prior to adjudicating the claims.  

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Undertake appropriate action to associate with the claims file (in VBMS and Virtual VA) outpatient treatment records from the VA Caribbean Healthcare System dated from July 28, 2003, to December 19, 2014 (identified in the May 2016 SSOC as considered), and to obtain from that system all pertinent, outstanding records of VA evaluation and/or treatment of the Veteran since December 2014.  As appropriate, follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

4/  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include  the March 2011 VA examination report, as well as all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

4.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 




(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

